 

EXHIBIT 10.1

 

AMENDMENT No. 3, dated as of March 21, 2018 (this “Amendment”), to the Credit
Agreement, dated as of August 12, 2016, as amended by Amendment No. 1, dated as
of February 13, 2017, as further amended by Amendment No. 2, dated as of August
14, 2017 and as further supplemented by that certain Joinder Agreement No. 1,
dated as of March 21, 2018 by and among United Bank, Holdings (as defined
below), the Borrower (as defined below) and the Administrative Agent (as defined
below) (as amended, restated, modified and supplemented from time to time prior
to the date hereof, the “Credit Agreement”), by and among ENGILITY CORPORATION
(the “Borrower”), ENGILITY HOLDINGS, INC. (“Holdings”), the Guarantors party
thereto, the several banks and other financial institutions or entities from
time to time party to the Credit Agreement (each a “Lender” and, collectively,
the “Lenders”), MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent
(the “Administrative Agent”), Collateral Agent, Swingline Lender and Issuing
Bank; capitalized terms used and not otherwise defined herein shall have the
meanings assigned to such terms in the Amended Credit Agreement (as defined
below).

WHEREAS, the Borrower desires to amend the Credit Agreement on the terms set
forth herein;

WHEREAS, Sections 2.24 and 10.1 of the Credit Agreement provide that the
Borrower, the Administrative Agent, the relevant Loan Parties and the Required
Lenders may amend the Credit Agreement and the other Loan Documents for certain
purposes, including as set forth herein;

WHEREAS, Section 2.25 of the Credit Agreement provides that the Borrower may,
under certain circumstances, request New Commitments and may effect the joinder
of such New Commitments under the Credit Agreement pursuant to the applicable
Joinder Agreement;

WHEREAS, Morgan Stanley Senior Funding, Inc., Barclays Bank PLC, Deutsche Bank
Securities Inc., JPMorgan Chase Bank, N.A., KKR Capital Markets LLC, Regions
Capital Markets, a division of Regions Bank and SunTrust Robinson Humphrey, Inc.
have each been appointed as a joint lead arranger (as defined below) and are
acting as joint lead arrangers and joint bookrunners for this Amendment (in such
capacity, each a “Joint Lead Arranger” and collectively the “Joint Lead
Arrangers”);

WHEREAS, it is understood and agreed that this Amendment shall constitute a
Joinder Agreement for all purposes of the Credit Agreement;

WHEREAS, (i) each Lender holding Term B1 Loans outstanding immediately prior to
the Amendment No. 3 Effective Date (as defined below) (the “Existing Term B1
Loans”) (each, an “Existing Term B1 Lender”) that executes and delivers a
consent to this Amendment prior to the deadline notified to the Lenders by the
Joint Lead Arrangers (each, a “Consenting Term B1 Lender”) substantially in the
form of Exhibit A-1 hereto (a “Term B1 Consent”) shall be deemed, upon the
Amendment No. 3 Effective Date, to have consented to the amendments to the
Credit Agreement set forth herein, including, without limitation, the reduction
of the Applicable Margin with respect to its outstanding Existing Term B1 Loans
and (x) if such Consenting Term B1 Lender elects the “Cashless Amendment” option
on the Term B1 Consent, such Consenting Term B1 Lender will retain its Existing
Term B1 Loans as amended by this Amendment No. 3 (or such lesser amount
allocated to such Consenting Term B1 Lender by the Joint Lead Arrangers) or (y)
if such Consenting Term B1 Lender elects the “Post-Closing Settlement” option on
the Term B1 Consent, the entire amount of such Consenting Term B1 Lender’s
Existing Term B1 Loans will be assigned to the New Term B1 Lender (as defined
below) at par on the Amendment No. 3 Effective Date (as defined below) (it being
understood that no Assignment and Assumption shall be required to be executed by
such Consenting Term B1 Lender to effect such assignment) and following the
Amendment No. 3 Effective Date such Consenting Term B1 Lender (or its designated
Affiliate, if agreed

 

--------------------------------------------------------------------------------

 

by the Joint Lead Arrangers) shall purchase by assignment Term B1 Loans in an
equal principal amount as its Existing Term B1 Loans (or such lesser amount
allocated to such Consenting Term B1 Lender by the Joint Lead Arrangers), (ii)
each Lender holding Existing Term B1 Loans that does not execute and deliver a
Term B1 Consent prior to the deadline notified to the Lenders by the Joint Lead
Arrangers (each, a “Non-Consenting Term B1 Lender”) shall be required to assign
the entire amount of its Existing Term B1 Loans to Morgan Stanley Senior
Funding, Inc. (in such capacity, the “New Term B1 Lender”) in accordance with
Section 2.24 and Section 10.1 of the Credit Agreement (provided that the
assignments to the New Term B1 Lender described in clause (ii) above shall be
effected on the Amendment No. 3 Effective Date without any requirement that any
Non-Consenting Term B1 Lender separately execute an Assignment and Assumption)
and, in connection with the assignments described in clause (i)(y) and this
clause (ii), such New Term B1 Lender shall become a Lender under the Amended
Credit Agreement with respect to the Term B1 Loans so assigned, (iii) on the
Amendment No. 3 Effective Date, the Borrower shall have paid to the
Administrative Agent, for the ratable benefit of the existing Lenders, all
accrued and unpaid interest to, but not including, the Amendment No. 3 Effective
Date, with respect to the Existing Term B1 Loans and (iv) the consent of the
Required Lenders to this Amendment is required pursuant to Section 2.24 of the
Credit Agreement to effectuate the assignments contemplated by clause (ii)
above;

WHEREAS, (i) each Lender holding Term B2 Loans outstanding immediately prior to
the Amendment No. 3 Effective Date (as defined below) (the “Existing Term B2
Loans”) (each, an “Existing Term B2 Lender” and together with the Existing Term
B1 Lenders, the “Existing Term Lenders”) that executes and delivers a consent to
this Amendment prior to the deadline notified to the Lenders by the Joint Lead
Arrangers (each, a “Consenting Term B2 Lender” and together with the Consenting
Term B1 Lender, the “Consenting Term Lenders”) substantially in the form of
Exhibit A-2 hereto (a “Term B2 Consent” and together with the Term B1 Consents,
the “Term Consents”) shall be deemed, upon the Amendment No. 3 Effective Date,
to have consented to the amendments to the Credit Agreement set forth herein,
including, without limitation, the reduction of the Applicable Margin with
respect to its outstanding Existing Term B2 Loans and (x) if such Consenting
Term B2 Lender elects the “Cashless Amendment” option on the Term B2 Consent,
such Consenting Term B2 Lender will retain its Existing Term B2 Loans as amended
by this Amendment No. 3 (or such lesser amount allocated to such Consenting Term
B2 Lender by the Joint Lead Arrangers) or (y) if such Consenting Term B2 Lender
elects the “Post-Closing Settlement” option on the Term B2 Consent, the entire
amount of such Consenting Term B2 Lender’s Existing Term B2 Loans will be
assigned to the New Term B2 Lender (as defined below) at par on the Amendment
No. 3 Effective Date (as defined below) (it being understood that no Assignment
and Assumption shall be required to be executed by such Consenting Term B2
Lender to effect such assignment) and following the Amendment No. 3 Effective
Date such Consenting Term B2 Lender (or its designated Affiliate, if agreed by
the Joint Lead Arrangers) shall purchase by assignment Term B2 Loans in an equal
principal amount as its Existing Term B2 Loans (or such lesser amount allocated
to such Consenting Term B2 Lender by the Joint Lead Arrangers), (ii) each Lender
holding Existing Term B2 Loans that does not execute and deliver a Term B2
Consent prior to the deadline notified to the Lenders by the Joint Lead
Arrangers (each, a “Non-Consenting Term B2 Lender”) shall be required to assign
the entire amount of its Existing Term B2 Loans to Morgan Stanley Senior
Funding, Inc. (in such capacity, the “New Term B2 Lender”) in accordance with
Section 2.24 and Section 10.1 of the Credit Agreement (provided that the
assignments to the New Term B2 Lender described in clause (ii) above shall be
effected on the Amendment No. 3 Effective Date without any requirement that any
Non-Consenting Term B2 Lender separately execute an Assignment and Assumption)
and, in connection with the assignments described in clause (i)(y) and this
clause (ii), such New Term B2 Lender shall become a Lender under the Amended
Credit Agreement with respect to the Term B2 Loans so assigned, (iii) on the
Amendment No. 3 Effective Date, the Borrower shall have paid to the
Administrative Agent, for the ratable benefit of the existing Lenders, all
accrued and unpaid interest to, but not including, the Amendment No. 3 Effective
Date, with respect to the Existing Term B2 Loans and (iv) the consent of the
Required Lenders to this Amendment is

-2-

 

--------------------------------------------------------------------------------

 

required pursuant to Section 2.24 of the Credit Agreement to effectuate the
assignments contemplated by clause (ii) above;

WHEREAS, the Borrower desires New Commitments (the “Additional Term B2 Loan
Commitments” and the Loans incurred thereunder, the “Additional Term B2 Loans”)
to refinance up to $75,000,000 of the Existing Term B1 Loans;

WHEREAS, Morgan Stanley Senior Funding, Inc. has agreed to make Additional Term
B2 Loans (in such capacity, the “Additional Term B2 Lender”) pursuant to Section
2.25(a) of the Credit Agreement, which upon funding shall be in the form of a
fungible increase to Existing Term B2 Loans having the terms and subject to the
conditions set forth herein and in the Credit Agreement; and

WHEREAS, all or a portion of the proceeds of the Additional Term B2 Loans may be
applied to prepay Existing Term B1 Loans taken by assignment on the Amendment
No. 3 Effective Date by the New Term B1 Lender (the “Term Loan Refinancing”) and
each Consenting Term B1 Lender hereby consents to receive less than its pro rata
share of any such prepayment of Existing Term B1 Loans.

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1.Amendment of the Credit Agreement.  Effective as of the Amendment No.
3 Effective Date;

(a)the following defined terms shall be added to Section 1.1 of the Credit
Agreement (as amended, the “Amended Credit Agreement”) in alphabetical order:

“Amendment No. 3”: Amendment No. 3 to this Agreement, dated as of March 21,
2018.  

“Amendment No. 3 Effective Date”: as defined in Amendment No. 3.

“Existing Term B2 Loans”: as defined in Amendment No. 3.

“New Term B1 Lender”: as defined in Amendment No. 3.

(b)the definition of “Applicable Margin” in Section 1.1 of the Credit Agreement
is hereby amended and restated in its entirety and replaced with the following:

 



“for any day, with respect to (i) ABR Loans (including any Swingline Loan) under
(x) the Revolving Facility, 3.75% per annum, (y) the Term B2 Facility, 1.75% per
annum and (z) the Term B1 Facility, 1.25% per annum and (ii) Eurocurrency Loans
under (x) the Revolving Facility, 4.75% per annum, (y) the Term B2 Facility,
2.75% per annum and (z) the Term B1 Facility, 2.25% per annum.”

(c)the definition of “Existing Credit Agreement” in Section 1.1 of the Credit
Agreement is hereby amended by inserting “, as further amended by Amendment No.
2 and as further supplemented by Joinder Agreement No. 1, among the Borrower,
Holdings, the Administrative Agent and the several lenders from time to time
party thereto” immediately after “Amendment No. 1”.

-3-

 

--------------------------------------------------------------------------------

 

(d)the definition of “Loan Documents” in Section 1.1 of the Credit Agreement is
hereby amended by inserting “Joinder Agreement No. 1, Amendment No. 3”
immediately after “Amendment No. 2”.

(e)Section 2.3(b) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“The Term B2 Loans of each Term B2 Lender shall be payable in equal consecutive
quarterly installments commencing on March 31, 2018 on the last Business Day of
each March, June, September and December following the Closing Date in an amount
equal to one quarter of one percent (0.25%) of the product of (i) the sum of (x)
the aggregate principal amount of all Existing Term B2 Loans outstanding
immediately prior to the Amendment No. 3 Effective Date and (y) the aggregate
principal amount of Additional Term B2 Loans on the Amendment No. 3 Effective
Date and (ii) a fraction, the numerator of which is the aggregate principal
amount of the Existing Term B2 Loans funded on the Amendment No. 2 Effective
Date and the denominator of which is equal to the aggregate principal amount
of  Existing Term B2 Loans outstanding immediately prior to the Amendment No. 3
Effective Date, after such product is rounded to the nearest full Dollar (for
the avoidance of doubt, and rounding to the nearest full Dollar, such repayment
amount shall be, from and after the Amendment No. 3 Effective Date, $1,653,111
on each such last Business Day of March, June, September and December) (as
adjusted to reflect any prepayments thereof), with the remaining balance thereof
payable on the Term B2 Maturity Date; provided, that, with respect to any Term
B2 Lender which has a portion of its Term B2 Loan purchased pursuant to Section
2.11(b), the amount of each payment otherwise payable in respect thereof
pursuant to this Section 2.3(b) shall be reduced by deducting therefrom an
amount equal to the principal amount of the Term B2 Loan so purchased multiplied
by one quarter of one percent (0.25%).”

(f)Section 2.11(d) of the Credit Agreement is hereby amended by deleting
“Amendment No. 2 Effective Date” and replacing it with “Amendment No. 3
Effective Date”.

(g)Section 2.18(b) of the Credit Agreement is hereby amended by deleting
“(except for prepayments pursuant to Section 2.11(b) or Section 2.24)” and
replacing it with “(except (x) for prepayments pursuant to Section 2.11(b) or
Section 2.24 and (y) in respect of prepayments of Term B1 Loans held by the New
Term B1 Lender on the Amendment No. 3 Effective Date”.

(h)Section 2.24 of the Credit Agreement is hereby amended by inserting the
following after ”Required Lenders” in clause (b)(iii)“; provided that,
notwithstanding anything herein to the contrary (including in Section 10.1), any
such non-consenting Lender shall automatically be deemed to have assigned its
Loans pursuant to the terms of an Assignment and Assumption, and accordingly no
other action by such non-consenting Lender shall be required in connection
therewith” immediately before the existing proviso.

(i)the last paragraph of Section 6.2 is hereby amended by inserting “, S&P,
Moody’s” immediately after “if any, to which each Lender” and immediately after
“the Platform designated for”.

(j)each Consenting Term B1 Lender hereby consents to Term Loan Refinancing and
consents to receive less than its pro rata share of any such prepayment of
Existing Term B1 Loans.

Section 2.Additional Term B2 Loans.

-4-

 

--------------------------------------------------------------------------------

 

(a)Subject to the satisfaction of the conditions set forth in Section 4 herein,
each Additional Term B2 Lender severally agrees to make Additional Term B2 Loans
to the Borrower on the Amendment No. 3 Effective Date in the amount of such
Additional Term B2 Lender’s Additional Term B2 Loan Commitment as set forth on
Schedule A hereto (and upon making such Additional Term B2 Loans, such
Additional Term B2 Lender’s Additional Term B2 Loan Commitment shall be
automatically and permanently reduced to $0).

(b)The Additional Term B2 Loans shall have terms identical to the Existing Term
B2 Loans (as amended by the terms hereof).

(c)The Additional Term B2 Loans shall be made as a single Eurocurrency
Borrowing, with an initial Interest Period that commences on the Amendment No. 3
Effective Date and ends on the last day of the Interest Period applicable to the
Existing Term B2 Loans.  During such initial Interest Period, the Eurocurrency
Rate applicable to the Additional Term B2 Loans shall be the same Eurocurrency
Rate applicable for the Existing Term B2 Loans (as amended hereby) as of the
Amendment No. 3 Effective Date.  

(d)Each Additional Term B2 Lender and each Loan Party acknowledges and agrees
that upon the Amendment No. 3 Effective Date, such Additional Term B2 Lender
shall be a “Lender” under, and for all purposes of, the Amended Credit Agreement
and the other Loan Documents, and shall be subject to and bound by the terms
thereof, and shall perform all the obligations of and shall have all rights of a
Lender thereunder.

(e)All of the parties hereto agree that the Additional Term B2 Loans will upon
funding, be an increase in the Existing Term B2 Loans (as amended hereby), will
constitute “Term B2 Loans” for all purposes of the Amended Credit Agreement and
the other Loan Documents and will, together with the Existing Term B2 Loans (as
amended hereby), be treated as one class of Term B2 Loans. The parties shall
treat the Additional Term B2 Loans as being fungible with the Existing Term B2
Loans for U.S. federal income tax purposes.

(f)This Amendment No. 3 shall be deemed a Joinder Amendment for purposes of
Section 2.25(a) of the Credit Agreement and the Credit Agreement shall be deemed
amended to reflect the terms herein.

Section 3.Representations and Warranties, No Default.  The Borrower hereby
represents and warrants that as of the Amendment No. 3 Effective Date, after
giving effect to this Amendment, (i) no Default or Event of Default has occurred
and is continuing, (ii) this Amendment has been duly authorized, executed and
delivered by each Loan Party party hereto and constitutes the legal, valid and
binding obligations of each such Loan Party enforceable against each in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law and (iii) all representations and warranties
made by any Loan Party contained in the Amended Credit Agreement or in the other
Loan Documents are true and correct in all material respects, in each case on
and as of such date as if made on and as of the date hereof except to the extent
that such representations and warranties relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects as of such earlier date, provided that, in each case, such materiality
qualifier shall not be applicable to any representation or warranty that is
already qualified or modified by materiality in the text thereof.

Section 4.Effectiveness.  This Amendment shall become effective on the date
(such date, the “Amendment No. 3 Effective Date”) that the following conditions
have been satisfied (it

-5-

 

--------------------------------------------------------------------------------

 

being understood that the amendment set forth in Section 1(h) and (j) shall
become effective immediately prior to the remaining amendments in Section 1 and
Section 2):

(i)Consents.  The Administrative Agent shall have received an executed signature
page to this Amendment (including in the form of a Term Consent) from (i) the
New Term B1 Lender, the New Term B2 Lender, the Additional Term B2 Lender and
each Consenting Term Lender, (ii) Lenders constituting the Required Lenders (as
defined in the Credit Agreement) immediately prior to the Amendment No. 3
Effective Date and (iii) each Loan Party;

(ii)Incremental Facility Conditions.  After giving effect to the incurrence of
the Additional Term B2 Loans and the Term Loan Refinancing, each of the
conditions set forth in Section 2.25(a) of the Credit Agreement shall be
satisfied;

(iii)Fees.  The Administrative Agent and the Joint Lead Arrangers shall have
received the fees in the amounts previously agreed in writing by the Borrower to
be received on the Amendment No. 3 Effective Date, and all reasonable and
documented expenses for which invoices have been presented prior to the
Amendment No. 3 Effective Date;

(iv)Legal Opinions.  The Administrative Agent shall have received favorable
legal opinions of (1) Bass, Berry & Sims PLC, special counsel to the Loan
Parties and (2) Mintz Levin Cohn Ferris Glovsky and Popeo PC, special New York
and Massachusetts counsel to the Loan Parties, each covering such matters as the
Administrative Agent may reasonably request and otherwise reasonably
satisfactory to the Administrative Agent;

(v)Officer’s Certificate.  The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower dated the Amendment No. 3
Effective Date certifying that (a) all representations and warranties made by
any Loan Party contained in the Amended Credit Agreement or in the other Loan
Documents are true and correct in all material respects, in each case on and as
of such date as if made on and as of the Amendment No. 3 Effective Date except
to the extent that such representations and warranties relate to an earlier
date, in which case such representations and warranties were true and correct in
all material respects as of such earlier date, provided that, in each case, such
materiality qualifier shall not be applicable to any representation or warranty
that is already qualified or modified by materiality in the text thereof and
(b) no Default, shall have occurred and be continuing; and

(vi)Closing Certificates.  The Administrative Agent shall have received (i) a
copy of the certificate or articles of incorporation or organization (or other
similar organizational document), including all amendments thereto, of each Loan
Party, certified, if applicable, as of a recent date by the Secretary of State
of the state of its organization (or a certification from each Loan Party that
there have been no changes other than changes specified in the certification to
the certificate or articles of incorporation or organization, including all
amendments thereto, that were delivered to the Administrative Agent on the
Closing Date), (ii) a certificate as to the good standing (where relevant) of
each Loan Party organized in the United States as of a recent date, from such
Secretary of State or similar Governmental Authority and (iii) a certificate of
a manager, director, Secretary or Assistant Secretary or similar officer of each
Loan Party dated the Amendment No. 3 Effective Date and certifying that attached
thereto is a true and complete copy of the by-laws or operating (or limited
liability company) agreement (or other similar organizational document) of such
Loan Party as in effect on the Amendment No. 3 Effective Date (or a
certification from each Loan Party that there have been no changes other than
changes specified in the certification to the by-laws or operating (or limited
liability company) agreement that were delivered to the Administrative Agent on
the Closing Date).

-6-

 

--------------------------------------------------------------------------------

 

(vii)The Term Loan Refinancing shall be consummated and all accrued and unpaid
interest and fees shall have been paid in connection therewith.

Section 5.Consent.  Each Person delivering a Term Consent hereto agrees not to
make any claims to the Borrower pursuant to Section 2.21 of the Credit Agreement
with respect to any loss or expense that such Lender may sustain or incur as a
consequence of any event caused by the prepayment of its Existing Term B1 Loans
or Existing Term B2 Loans on the Amendment No. 3 Effective Date. 

Section 6.Counterparts.  This Amendment may be executed in any number of
counterparts (including the Term Consents) and by different parties hereto on
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original, but all of which when taken together shall constitute
a single instrument.  Delivery of an executed counterpart of a signature page of
this Amendment (including the Term Consents) by facsimile or any other
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.

Section 7.Applicable Law.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 8.Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, TRIAL
BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AMENDMENT AND FOR ANY
COUNTERCLAIM THEREIN.

Section 9.Jurisdiction; Consent to Service of Process.  Each party hereto hereby
submits for itself and its Property in any legal action or proceeding relating
to this Amendment, or for recognition and enforcement of any judgment in respect
hereof, to the exclusive general jurisdiction of the courts of the State of New
York, the courts of the United States for the Southern District of New York, and
appellate courts from any thereof, (ii) consents that any such action or
proceeding may be brought in such courts and waives any objection that it may
now or hereafter have to the venue of any such action or proceeding in any such
court or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same, (iii) agrees that service of process in
any such action or proceeding may be effected by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to it at its address set forth in Section 10.2 of the Amended
Credit Agreement or at such other address of which the Administrative Agent
shall have been notified pursuant thereto and (iv) agrees that nothing herein
shall affect the right to effect service of process in any other manner
permitted by law or shall limit the right to sue in any other jurisdiction. .

Section 10.Headings.  The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 11.Effect of Amendment.  Except as expressly set forth herein, (i) this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or the Collateral Agent, in each case under the Amended
Credit Agreement or any other Loan Document, and (ii) shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Amended Credit Agreement or any other Loan
Document and nothing herein shall or may be construed as a novation
thereof.  Except as expressly set forth herein, each and every term, condition,
obligation, covenant and agreement contained in the Amended Credit Agreement or
any other Loan Document is hereby ratified and re-affirmed in all respects and
shall continue in full force and effect and each Loan Party reaffirms its
obligations under the Loan Documents to which it is party and the grant of its
Liens on

-7-

 

--------------------------------------------------------------------------------

 

the Collateral made by it pursuant to the Security Documents.  From and after
the Amendment No. 3 Effective Date, all references to the Credit Agreement in
any Loan Document and all references in the Amended Credit Agreement to “this
Agreement,” “hereunder,” “hereof” or words of like import referring to the
Amended Credit Agreement, shall, unless expressly provided otherwise, refer to
the Credit Agreement as amended by this Amendment.  Each of the Loan Parties
hereby consents to this Amendment and confirms that all obligations of such Loan
Party under the Loan Documents to which such Loan Party is a party shall
continue to apply to the Amended Credit Agreement as amended hereby and that the
amendment of the Credit Agreement pursuant to this Amendment shall not
constitute a novation of the Credit Agreement or any other Loan Document as in
effect prior to the Amendment No. 3 Effective Date.

[SIGNATURE PAGES FOLLOW]

 

 

-8-

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

engility corporation

By:/s/ Wayne M. Rehberger
Name: Wayne M. Rehberger
Title: Senior Vice President and Chief Financial Officer

By:/s/ Thomas O. Miiller
Name: Thomas O. Miiller
Title: Senior Vice President, General Counsel and Corporate Secretary

engility holdings, inc.

By:/s/ Wayne M. Rehberger
Name: Wayne M. Rehberger
Title: Senior Vice President and Chief Financial Officer

By:/s/ Thomas O. Miiller
Name: Thomas O. Miiller
Title: Senior Vice President, General Counsel and Corporate Secretary

ENGILITY LLC

By:/s/ Wayne M. Rehberger
Name: Wayne M. Rehberger
Title: Senior Vice President and Chief Financial Officer

SUPPORT SERVICES ORGANIZATION, LLC

By:/s/ Thomas O. Miiller
Name: Thomas O. Miiller
Title: Senior Vice President, General Counsel and Corporate Secretary

[Engility Amendment No. 3]

--------------------------------------------------------------------------------



TEXELTEK, LLC

By:/s/ Thomas O. Miiller
Name: Thomas O. Miiller
Title: Senior Vice President, General Counsel and Corporate Secretary

TASC SERVICES CORPORATION

By:/s/ Thomas O. Miiller
Name: Thomas O. Miiller
Title: Senior Vice President, General Counsel and Corporate Secretary

ATAC SERVICES, LLC

By:/s/ Thomas O. Miiller
Name: Thomas O. Miiller
Title: Senior Vice President and Secretary

 

[Engility Amendment No. 3]

--------------------------------------------------------------------------------

 

morgan stanley senior funding, inc.,
as Administrative Agent and Collateral Agent

By:/s/ Jordan Ransom
Name: Jordan Ransom
Title: Authorized Signatory

 

 

morgan stanley senior funding, inc.,
as New Term B1 Lender, New Term B2 Lender and Additional Term B2 Lender

By:/s/ Jordan Ransom
Name: Jordan Ransom
Title: Authorized Signatory

 

 

[Engility Amendment No. 3]

--------------------------------------------------------------------------------

 

EXHIBIT A-1

Term B1 Consent

TERM B1 CONSENT (this “Term B1 Consent”) to Amendment No. 3 (the “Amendment”),
by and among ENGILITY CORPORATION, ENGILITY HOLDINGS, INC., the Guarantors party
thereto, MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent and
Collateral Agent and each lender party thereto (collectively, the “Lenders” and
individually, a “Lender”).  Capitalized terms used in this Term B1 Consent but
not defined in this Term B1 Consent have the meanings assigned to such terms in
the Amendment.

 

The undersigned Existing Term B1 Lender hereby irrevocably and unconditionally
approves the Amendment and consents as follows (check ONE option):

Cashless Settlement Option

☐

The undersigned Lender agrees to reprice 100% of the outstanding principal
amount of such Lender’s existing Term B1 Loans (or such lesser amount
allocated  to such Lender by the Administrative Agent) on a cashless basis.

Post-Closing Settlement Option

☐

The undersigned Lender agrees that the entire amount of such Lender’s existing
Term B1 Loans will be assigned to the New Term B1 Lender at par on the Amendment
No. 3 Effective Date (it being understood that no Assignment and Assumption
shall be required to be executed by such Consenting Term B1 Lender to effect
such assignment) and following the Amendment No. 3 Effective Date such
Consenting Term B1 Lender shall purchase by assignment Term B1 Loans in an equal
principal amount as its existing Term B1 Loans or such lesser amount allocated
to such Lender by the Administrative Agent.

 

________________________________________,
(Name of Institution)

By:
Name:
Title:

If a second signature is necessary:

By:
Name:
Title:

 

[Engility Amendment No. 3]

--------------------------------------------------------------------------------

 

EXHIBIT A-2

Term B2 Consent

TERM B2 CONSENT (this “Term B2 Consent”) to Amendment No. 3 (the “Amendment”),
by and among ENGILITY CORPORATION, ENGILITY HOLDINGS, INC., the Guarantors party
thereto, MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent and
Collateral Agent and each lender party thereto (collectively, the “Lenders” and
individually, a “Lender”).  Capitalized terms used in this Term B2 Consent but
not defined in this Term B2 Consent have the meanings assigned to such terms in
the Amendment.

 

The undersigned Existing Term B2 Lender hereby irrevocably and unconditionally
approves the Amendment and consents as follows (check ONE option):

Cashless Settlement Option

☐

The undersigned Lender agrees to reprice 100% of the outstanding principal
amount of such Lender’s existing Term B2 Loans (or such lesser amount
allocated  to such Lender by the Administrative Agent) on a cashless basis.

Post-Closing Settlement Option

☐

The undersigned Lender agrees that the entire amount of such Lender’s existing
Term B2 Loans will be assigned to the New Term B2 Lender at par on the Amendment
No. 3 Effective Date (it being understood that no Assignment and Assumption
shall be required to be executed by such Consenting Term B2 Lender to effect
such assignment) and following the Amendment No. 3 Effective Date such
Consenting Term B2 Lender shall purchase by assignment Term B2 Loans in an equal
principal amount as its existing Term B2 Loans or such lesser amount allocated
to such Lender by the Administrative Agent.

 

 

________________________________________,
(Name of Institution)

By:
Name:
Title:

If a second signature is necessary:

By:
Name:
Title:


 

[Engility Amendment No. 3]

--------------------------------------------------------------------------------

 

SCHEDULE A TO AMENDMENT NO. 3

Additional Term B2 Lender

Additional Term B2 Loan Commitment

Morgan Stanley Senior Funding, Inc.

$75,000,000

 

 

 

 

 